811 F.2d 608
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Pearly WILSON, Plaintiff-Appellant,v.George F. DENTON, et al., Defendants,Mr. TRIPLETT, Food Manager Chillicothe Corr. Institute;E.M. Cadden, Defendants-Appellees.
No. 86-4101.
United States Court of Appeals, Sixth Circuit.
Dec. 29, 1986.

Before JONES and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This appeal has been referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
Appellant in this ongoing civil rights action has appealed from the November 26, 1986 order denying his motion to allow attendance at a deposition, denying his motion for appointment of counsel, and directing the parties to complete discovery and to file any motions for summary judgment by a certain date.  Generally, orders pertaining to discovery are not final and appealable.   Cochran v. Birkel, 651 F.2d 1219, 1221 (6th Cir.1981), cert. denied, 452 U.S. 1152 (1982).  An order denying appointment of counsel is not appealable.   Henry v. City of Detroit Manpower Dept., 763 F.2d 757 (6th Cir.), cert. denied, 106 S. Ct. 179 (1986).  The Court is without jurisdiction to entertain the appeal.


3
It is ORDERED that the appeal be and hereby is dismissed.  Rule 9(d)(1), Rules of the Sixth Circuit.